Opinion per Curiam. The facts in this cause will be found stated in Balder v. Middeke, 92 Ill. App. 227. The decree then under consideration was reversed and the cause “remanded for further proceedings consistent wTith this decision.” Such further proceedings have been had and a decree entered accordingly, from which this appeal is prosecuted. Ho new evidence was introduced, and the record in all material respects is the same as when the cause was before reviewed in the Appellate Court. The decision then made and the views then expressed, so far as this court is concerned, are binding and conclusive. The judgment of the Circuit Court is affirmed.